

114 S928 IS: James Zadroga 9/11 Health and Compensation Reauthorization Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 928IN THE SENATE OF THE UNITED STATESApril 14, 2015Mrs. Gillibrand (for herself, Ms. Murkowski, Mr. Kirk, Mr. Schumer, Ms. Warren, Mr. Blumenthal, Mr. Sanders, Mr. Menendez, Mr. Booker, Mr. Murphy, Ms. Baldwin, Mrs. Shaheen, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the World Trade Center Health Program and the September 11th Victim Compensation
			 Fund of 2001, and for other purposes.
	
 1.Short titleThis Act may be cited as the James Zadroga 9/11 Health and Compensation Reauthorization Act.
		2.Reauthorizing the World Trade Center Health Program
 (a)World Trade Center Health Program FundSection 3351 of the Public Health Service Act (42 U.S.C. 300mm–61) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in the matter preceding subparagraph (A), by striking each of fiscal years 2012 and all that follows through 2011) and inserting fiscal year 2015 and each subsequent fiscal year; and
 (ii)by striking subparagraph (A) and inserting the following:  (A)the Federal share, consisting of—
 (i)for fiscal year 2015, $431,000,000; and (ii)for each subsequent fiscal year, the amount specified under this subparagraph for the previous fiscal year increased by the percentage increase in the medical care component of the consumer price index for all urban consumers as estimated by the Secretary for the 12-month period ending with March of the previous year; plus; and
 (B)by striking paragraph (4) and inserting the following:  (4)Amounts from prior fiscal yearsAmounts that were deposited, or identified for deposit, for any fiscal year preceding fiscal year 2015, under paragraph (2)(A)(ii)(I), as such paragraph was in effect on the day before the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, that were not expended in carrying out this title for any such fiscal year, shall remain deposited, or be deposited, as the case may be, into the Fund.
 (5)Amounts to remain available until expendedAmounts deposited into the Fund under this subsection shall remain available until expended.;  (2)in subsection (b)(1), by striking sections 3302(a) and all that follows through 3342 and inserting sections 3301(e), 3301(f), 3302(a), 3302(b), 3303, 3304, 3305(a)(1), 3305(a)(2), 3305(c), 3341, and 3342; and
 (3)in subsection (c)— (A)in paragraph (1)(C), by striking consumer price index for all urban consumers (all items; United States city average) and inserting medical care component of the consumer price index for all urban consumers;
 (B)in paragraph (2)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C)— (I)by striking for each subsequent fiscal year and inserting for each of fiscal years 2013 through 2014; and
 (II)by striking the period and inserting a semicolon; and (iii)by adding at the end the following:
							
 (D)for fiscal year 2015, $200,000; and (E)for each subsequent fiscal year, the amount specified under this paragraph for the previous fiscal year increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) as estimated by the Secretary for the 12-month period ending with March of the previous year.; and
 (C)in paragraph (4)— (i)in subparagraph (B), by striking and at the end;
 (ii)in subparagraph (C)— (I)by striking for each subsequent fiscal year and inserting for each of fiscal years 2013 through 2016; and
 (II)by striking the period and inserting a semicolon; and (iii)by adding at the end the following:
							
 (D)for fiscal year 2017, $15,000,000; and (E)for each subsequent fiscal year, the amount specified under this paragraph for the previous fiscal year increased by the percentage increase in the consumer price index for all urban consumers (all items; United States city average) as estimated by the Secretary for the 12-month period ending with March of the previous year..
 (b)RegulationsSection 3301 of the Public Health Service Act (42 U.S.C. 300mm) is amended by adding at the end the following:
				
 (i)RegulationsThe WTC Program Administrator is authorized to promulgate such regulations as such Administrator determines necessary to administer this title..
 (c)Clinical centers of excellence and data centersSection 3305 of the Public Health Service Act (42 U.S.C. 300mm–4) is amended— (1)in subsection (a)—
 (A)in paragraph (1)(B), by inserting and retention after outreach; and (B)in paragraph (2)(A)—
 (i)in clause (i), by inserting before the semicolon , including data on the evaluation of any new WTC-related health conditions identified under section 3304(a); and
 (ii)in clause (iii), by inserting and retention after outreach; and (2)in subsection (b)(1)(B)(vi), by striking section 3304(c) and inserting section 3304(d).
 (d)World Trade Center RespondersSection 3311(a)(4)(B)(i)(II) of the Public Health Service Act (42 U.S.C. 300mm–21(a)(4)(B)(i)(II)) is amended by striking through the end of fiscal year 2020.
 (e)World Trade Center SurvivorsSection 3321(a)(3)(B)(i)(II) of the Public Health Service Act (42 U.S.C. 300mm–31(a)(3)(B)(i)(II)) is amended by striking through the end of fiscal year 2020.
 (f)Payment of claimsSection 3331(d)(1)(B) of the Public Health Service Act (42 U.S.C. 300mm–41(d)(1)(B)) is amended— (1)by striking in fiscal years 2012 through 2015 and inserting of each subsequent fiscal year; and
 (2)by striking and with respect to calendar quarters in fiscal year 2016 and all that follows and inserting a period. (g)World Trade Center Health RegistrySection 3342 of the Public Health Service Act (42 U.S.C. 300mm–52) is amended by striking April 20, 2009 and inserting January 1, 2015.
			3.Reauthorizing the September 11th Victim Compensation Fund of 2001
 (a)PurposeSection 403 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)by inserting full before compensation; and (2)by inserting , or the rescue and recovery efforts during the immediate aftermath of such crashes before the period.
 (b)Timing requirements for filing a claimSection 405 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)in subsection (a)(3)(B)— (A)by striking during the period and inserting during an indefinite period;
 (B)by striking section 407(b) and inserting section 407(b)(1); and (C)by striking and ending on and all that follows and inserting a period; and
 (2)in subsection (c)(3)— (A)in subparagraph (A)(iii), by striking section 407(a) and inserting section 407(b)(1); and
 (B)in subparagraph (C)(ii)(II), by striking section 407(b) and inserting section 407(b)(1). (c)Payments to eligible individualsSection 406(d) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)in paragraph (1)— (A)by striking section 407(b) and inserting section 407(b)(1); and
 (B)by striking $2,775,000,000 and inserting such sums as may be necessary to carry out this Act; and (2)in paragraph (2)—
 (A)in subparagraph (A), in the matter preceding clause (i), by striking shall ratably reduce the amount of compensation due claimants under this title in a manner and inserting may ratably reduce the amount of compensation due claimants under this title if necessary; and (B)in subparagraph (B)—
 (i)in the matter preceding clause (i), by striking on or after the first day and all that follows through the difference between and inserting the Special Master, when amounts are available, shall pay to the claimant the amount that is equal to the difference between;
 (ii)in clause (i)— (I)by striking during such period; and
 (II)by striking applicable to such period and inserting applicable to the 5-year period described in such paragraph; and (iii)in clause (ii), by striking during such period.
 (d)RegulationsSection 407(b) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended—
 (1)by striking Not later than and inserting the following:  (1)James Zadroga 9/11 Health and Compensation Act of 2010Not later than; and
 (2)by adding at the end the following:  (2)James Zadroga 9/11 Health and Compensation Reauthorization ActNot later than 180 days after the date of enactment of the James Zadroga 9/11 Health and Compensation Reauthorization Act, the Special Master shall update the regulations promulgated under subsection (a) to the extent necessary to comply with the amendments made by such Act..
				4.Amendment to
			 exempt programs
			(a)In
 generalSection 255(g)(1)(B) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(g)(1)(B)) is amended by—
 (1)inserting after the item relating to Retirement Pay and Medical Benefits for Commissioned Officers, Public Health Service the following:
					
 September 11th Victim Compensation Fund (15–0340–0–1–754).;
				and
 (2)inserting after the item relating to the Voluntary Separation Incentive Fund the following:
					
 World Trade Center Health Program Fund (75–0946–0–1–551)..
 (b)ApplicabilityThe amendments made by this section shall apply to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) on or after the date of enactment of this Act.